Title: To Alexander Hamilton from Abraham Russel and John Stephens, Sr., 19 August 1798
From: Russell, Abraham,Stephens, John, Sr.
To: Hamilton, Alexander


          
            To Alexander Hamilton Esqr.
            Sir.
            August 19, 1798
          
          The person who has the honour to wait on you with this having expressed to us his wish to join in the defence of his country the Army of the United states and having ask’d the favour of our recommending him if our intercession in his behalf may have any influence with you in procuring him some office we are happy to report that we have a personal knowledge of Garret DeBow he was born in this city of respectable Parents and ever supported a good moral charicter and to the best of our knowledge has at all times been a supporter of the Government of the United States and we trust should you think proper to appoint him in any office he will be adiquate to the duty imposed on him
          
            Abram Russel
            John Stephens Senr.
          
          
            August 19th. 1798
          
        